        Case 1:17-cv-00877-MMS Document 106 Filed 07/23/20 Page 1 of 6




                In the United States Court of Federal Claims
                                           No. 17-877 C
                                       Filed: July 23, 2020


COMMON GROUND HEALTHCARE
COOPERATIVE


                                                              RULE 54(b)
                                                              JUDGMENT
           v.

THE UNITED STATES


        Pursuant to the court’s Order, filed July 23, 2020, directing the entry of judgment
pursuant to Rule 54(b), there being no just reason for delay and the parties’ joint motion to
divide the class into subclasses and stipulation for entry of partial judgment, filed July 17, 2020,

        IT IS ORDERED AND ADJUDGED this date, pursuant to Rule 58, that the Non-Dispute
Subclass recover of and from the United States the amount of $1,793,311,386.47. The judgment
shall be payable to JND Legal Administration, the claims administrator retained by class
counsel, for distribution to the members of the Non-Dispute Subclass as set forth in Exhibit A.



                                                      Lisa L. Reyes
                                                      Clerk of Court

                                              By:     s/ Debra L. Samler

                                                      Deputy Clerk
Case 1:17-cv-00877-MMS Document 106 Filed 07/23/20 Page 2 of 6




        Exhibit A
      Case 1:17-cv-00877-MMS Document 106 Filed 07/23/20 Page 3 of 6




             IN THE UNITED STATES COURT OF FEDERAL CLAIMS

COMMON GROUND HEALTHCARE
COOPERATIVE,
                                                        Case No. 17-877C
             Plaintiff,
             on behalf of itself and all others         Judge Sweeney
             similarly situated,

     vs.

THE UNITED STATES OF AMERICA,

             Defendant.


  EXHIBIT A TO JOINT MOTION TO DIVIDE CLASS INTO SUBCLASSES AND
STIPULATION FOR ENTRY OF PARTIAL JUDGMENT AS TO THE NON-DISPUTE
                            SUBCLASS

                                                                           2016 RC
     HIOS
                                     Issuer Name                           Payments
      ID
                                                                            Balance
     36373    All Savers Insurance Company                                  $6,211,732.83
     39924    All Savers Insurance Company                                  $1,126,391.67
     85947    All Savers Insurance Company                                 $37,629,395.75
     98971    All Savers Insurance Company                                  $2,787,630.49
     78726    All Savers Insurance Company                                    $446,164.50
     63509    Allegian Insurance Company                                    $6,758,866.06
     67577    Alliance Health and Life Insurance Company                      $846,068.00
     32536    ATRIO Health Plans                                            $3,823,044.78
     60536    Avera Health Plans, Inc.                                     $14,067,742.19
     74980    Avera Health Plans, Inc.                                        $363,498.27
     15287    Blue Cross & Blue Shield of Rhode Island                      $6,723,928.86
     18558    Blue Cross and Blue Shield of Kansas, Inc.                   $17,976,022.65
     27811    BlueCross BlueShield Kansas Solutions, Inc.                  $28,596,175.72
     40586    Bluegrass Family Health, Inc.                                $12,763,363.04
     45127    Capital Advantage Assurance Company                          $12,584,816.88
     10207    CareFirst BlueChoice, Inc.                                    $8,737,341.69
     28137    CareFirst BlueChoice, Inc.                                   $41,057,486.62
     86052    CareFirst BlueChoice, Inc.                                      $139,120.92
     45532    CareFirst of Maryland, Inc.                                  $11,602,784.86
     77552    CareSource                                                   $32,086,445.80
     54192    CareSource Indiana, Inc.                                     $10,568,031.40
Case 1:17-cv-00877-MMS Document 106 Filed 07/23/20 Page 4 of 6




45636   CareSource Kentucky Co.                                      $3,087,507.35
50328   CareSource West Virginia Co.                                 $1,239,716.45
94788   CDPHP                                                        $1,128,625.43
92551   CDPHP Universal Benefits Inc.                               $10,440,924.71
27833   Celtic Insurance Company                                     $1,846,059.24
47579   Chinese Community Health Plan                                $1,287,266.96
66252   CHRISTUS Health Plan                                         $9,529,090.47
72034   CHRISTUS Health Plan                                         $2,352,154.70
63312   Colorado Choice Health Plans                                 $4,956,311.74
87416   Common Ground Healthcare Cooperative                        $27,657,256.98
18581   Community Health Plan of Washington                            $492,042.87
98905   CommunityCare HMO Inc.                                         $677,742.83
38345   Dean Health Plan                                             $5,406,793.42
78124   Excellus Health Plan, Inc.                                  $23,595,031.50
88806   Fallon Community Health Plan, Inc.                           $1,935,393.50
22444   Geisinger Health Plan                                       $13,244,631.61
75729   Geisinger Quality Options, Inc.                              $5,955,066.10
78079   GHMSI                                                          $434,190.13
94084   GHMSI                                                        $9,019,881.61
80473   Group Health Cooperative                                    $21,043,260.92
34102   Group Health Plan, Inc.                                     $14,052,643.55
40308   Group Hospitalization and Medical Services Inc.              $4,073,508.25
27651   Gundersen Health Plan, Inc.                                     $81,427.05
91058   Gundersen Health Plan, Inc.                                  $3,649,847.44
78463   Harken Health Insurance Company                             $28,285,818.16
95852   Harken Health Insurance Company                             $12,210,414.34
70239   Health Choice Insurance Co.                                 $12,591,097.47
27357   Health First Health Plans, Inc.                              $1,432,717.01
77150   Health First Insurance, Inc.                                   $205,230.49
95865   Health Plan of Nevada, Inc.                                  $3,326,339.65
47342   Health Tradition Health Plan                                 $2,691,924.97
92036   HealthSpan, Inc.                                             $1,546,837.99
20126   HealthSpan Integrated Care                                   $4,471,693.71
19636   HMO Louisiana, Inc.                                          $5,177,649.58
91661   Horizon Healthcare Services, Inc.                           $16,478,389.42
33380   Indiana University Health Plans, Inc.                          $403,177.29
21032   Kaiser Foundation Health Plan of Colo.                      $76,429,472.92
89942   Kaiser Foundation Health Plan of Georgia                    $30,010,904.53
        Kaiser Foundation Health Plan of the Mid-Atlantic States,
90296   Inc.                                                        $31,142,310.40
        Kaiser Foundation Health Plan of the Mid-Atlantic States,
94506   Inc.                                                         $2,007,972.38
Case 1:17-cv-00877-MMS Document 106 Filed 07/23/20 Page 5 of 6



        Kaiser Foundation Health Plan of the Mid-Atlantic States,
95185   Inc.                                                         $36,966,452.97
40513   Kaiser Foundation Health Plan, Inc.                         $155,537,695.89
60612   Kaiser Foundation Health Plan, Inc.                          $16,173,112.98
23371   Kaiser Foundation Healthplan of the NW                        $6,553,058.03
71287   Kaiser Foundation Healthplan of the NW                       $15,251,167.48
53789   Keystone Health Plan Central                                 $14,500,584.78
97176   Louisiana Health Service & Indemnity Company                 $23,579,282.01
11177   MetroPlus Health Plan                                        $15,037,085.52
81413   Network Health Plan                                           $2,307,460.56
82483   North Shore-LIJ Insurance Company Inc                       $113,132,550.69
20507   Optima Health Plan                                            $8,636,390.10
10544   Oscar Health Plan of California                               $4,167,289.22
20069   Oscar Insurance Company of Texas                             $35,085,745.70
74289   Oscar Insurance Corporation                                 $107,138,699.40
50221   Oscar Insurance Corporation of New Jersey                     $3,064,840.14
48834   Oxford Health Plans (NJ), Inc.                                $4,561,830.04
10091   PacificSource Health Plans                                    $7,045,120.75
23603   PacificSource Health Plans                                    $9,853,702.22
60597   PacificSource Health Plans                                    $1,205,143.84
65441   PHPS, Inc. (fka Phoenix Health Plans, Inc.)                  $14,356,552.64
50816   Physicians Health Plan of Northern Indiana, Inc.              $4,482,634.94
58564   Physicians Plus Insurance Corporation                           $464,542.33
26734   Premier Health Plan, Inc.                                     $5,682,287.55
57173   Presbyterian Health Plan, Inc.                                $2,801,184.47
52744   Presbyterian Insurance Company, Inc.                          $8,019,908.13
29698   Priority Health                                              $26,339,617.56
29241   Priority Health Insurance Company (PHIC)                      $7,075,598.39
37392   Prominence HealthFirst of Texas, Inc.                         $1,572,951.33
56707   Providence Health Plan                                       $66,966,568.57
70525   QCA Health Plan, Inc.                                         $5,894,850.51
37903   QualChoice Life & Health Insurance Company, Inc.              $6,742,797.09
80208   Rocky Mountain Health Care Options                            $4,463,039.51
97879   Rocky Mountain HMO                                           $14,623,375.96
38166   Security Health Plan of Wisconsin, Inc.                      $27,043,286.85
26002   SelectHealth                                                 $57,700,877.85
68781   SelectHealth                                                $143,988,818.30
26539   SHA, LLC DBA FirstCare Health Plans                           $7,708,618.14
92499   Sharp Health Plan                                             $1,282,855.34
52664   Summa Insurance Company, Inc.                                 $2,037,988.17
85736   UCare Minnesota                                              $10,114,026.06
37873   UnitedHealthcare Benefits Plan of California                    $510,269.44
 Case 1:17-cv-00877-MMS Document 106 Filed 07/23/20 Page 6 of 6




 49650   UnitedHealthcare Insurance Company               $793,529.41
 31779   UnitedHealthcare Insurance Company               $492,333.25
 23489   UnitedHealthcare Insurance Company                 $2,903.41
 57860   UnitedHealthcare Insurance Company               $486,864.50
 69443   UnitedHealthcare Insurance Company             $2,134,105.98
 68259   UnitedHealthcare of Alabama, Inc.              $4,226,662.97
 59036   UnitedHealthcare of Colorado, Inc.               $719,427.07
 68398   UnitedHealthcare of Florida, Inc.              $9,330,450.46
 43802   UnitedHealthcare of Georgia, Inc.              $4,356,433.40
 38499   UnitedHealthcare of Louisiana, Inc.              $200,537.78
 97560   UnitedHealthcare of Mississippi, Inc.          $3,906,592.67
 54235   UnitedHealthcare of New York, Inc.             $4,509,245.86
 33931   UnitedHealthcare of Ohio, Inc.                 $3,833,592.57
 45480   UnitedHealthcare of Oklahoma, Inc.             $3,012,668.48
 24872   UnitedHealthcare of Pennsylvania, Inc.         $2,254,922.55
 21066   UnitedHealthcare of the Mid-Atlantic Inc          $53,160.65
 38599   UnitedHealthcare of the Mid-Atlantic Inc       $1,646,134.28
 44751   UnitedHealthcare of the Midlands, Inc.         $6,406,781.24
 51902   UnitedHealthcare of the Midlands, Inc.         $1,351,512.14
 16724   UnitedHealthcare of the Midwest, Inc.            $157,038.37
 66413   UnitedHealthcare of Utah, Inc.                    $53,669.11
 43861   UnitedHealthcare of Washington, Inc.           $1,374,207.83
 62560   UPMC Health Coverage, Inc.                       $281,136.83
 16322   UPMC Health Options, Inc.                     $60,714,960.72
 75293   USAble Mutual Insurance Company               $19,022,135.87
 67243   Vantage Health Plan, Inc.                      $8,130,698.29
 93689   Western Health Advantage                       $1,695,441.23
TOTAL                                               $1,793,311,386.47
